Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in the application are subject to a terminal disclaimer against United States Patent No. 10,554,516 and are deemed to be directed to a nonobvious improvement over the invention patented in United States Patent No.  10,554,516. The claims comprise an identifier associated with a deployment, a deployment comprising a plurality of client devices, assigning a metric submission interval to the identifier, querying each of the plurality of client devices based on the metrics submission interval assigned to the identifier, assigning metrics submissions to a metrics category, generating a score of the metrics category based on the plurality of metrics submissions, determining a visualization type based on at least the deployment and causing  display of a presentation of the score of the metrics category based on the visualization type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UZMA ALAM whose telephone number is (571)272-3995. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

UZMA . ALAM
Primary Examiner
Art Unit 2457



/UZMA ALAM/Primary Examiner, Art Unit 2457